Case 3:18-ap-03011-SHB     Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22     Desc
                            Main Document    Page 1 of 9


            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     EASTERN DISTRICT OF TENNESSEE

In re
                                                  Case No. 3:17-bk-33374-SHB
SELICIA M. STOOKSBURY                             Chapter 7

                  Debtor

        BRANDON R. STOOKSBURY

                           Plaintiff

             v.                                   Adv. Proc. No. 3:18-ap-3011-SHB

        SELICIA M. STOOKSBURY

                           Defendant

                                 MEMORANDUM

APPEARANCES:      MOSTOLLER, STULBERG & WHITFIELD
                   Ann Mostoller, Esq.
                   Hannah Tippett, Esq.
                   136 South Illinois Ave.
                   Suite 104
                   Oak Ridge, Tennessee 37830
                   Attorneys for Plaintiff

                  FORRESTER, BURRELL & VARSALONA
                   Sal W. Varsalona, Esq.
                   Elizabeth M. Burrell, Esq.
                   Post Office Box 398
                   Clinton, Tennessee 37717
                   Attorneys for Defendant




SUZANNE H. BAUKNIGHT
UNITED STATES BANKRUPTCY JUDGE
Case 3:18-ap-03011-SHB               Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                           Desc
                                      Main Document    Page 2 of 9


         This adversary proceeding is before the Court on the Complaint to Determine

Dischargeability (“Complaint”) filed on April 6, 2018 [Doc. 1], asking the Court to determine that

marital debt owed to Plaintiff by Defendant is nondischargeable under 11 U.S.C. § 523(a)(15).

Defendant filed her Answer on May 11, 2018 [Doc. 6], denying the allegations in the Complaint.

Pursuant to the Joint Statement of Issues filed by the parties on September 4, 2018, the Court has

been asked to determine whether any part or all of certain debts incurred by Plaintiff are

nondischargeable under § 523(a)(15); whether the debts were reasonable; and whether Plaintiff is

entitled to reimbursement of his attorney’s fees incurred to prosecute this adversary proceeding.

[Doc. 15.]

         The trial of this adversary proceeding was held on September 13, 2018. The record

before the Court consists of Joint Stipulation of Facts filed by the parties on September 4, 2018

[Doc. 15], six exhibits entered into evidence, and the testimony of Plaintiff. This is a core

proceeding. 28 U.S.C. § 157(b)(2)(I).

                                                    I. FACTS

         On September 1, 2017, the Anderson County Chancery Court awarded Plaintiff a divorce

from Defendant pursuant to a Final Decree that incorporated a Marital Dissolution Agreement

(“MDA”). [See Trial Ex. 1.] The MDA, which was signed by the parties on July 5 and 6, 2017,

including the following:

                 (A) The Defendant had recently purchased a 2016 Toyota 4 Runner which
         she customarily drove but which has since been turned over to the Plaintiff for him
         to tender back to the dealer from which it was purchased; the parties have agreed
         that each party will be responsible for half of the remaining debt owed for said
         vehicle (total amount remaining owed = $7,056.11 1) which was not paid by the
         surrender of said vehicle. The Plaintiff will continue to be responsible for making
         payment on said debt balance, but the Plaintiff and Defendant will work agreeably


1
 Given the dispute between the parties relating to the vehicle debt, the Court finds it notable that the amount of the
debt (i.e., $7,056.11) was hand-written in the blank provided in the typed document. [Trial Ex. 1 at ¶ 3(A).]
Case 3:18-ap-03011-SHB          Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                  Desc
                                 Main Document    Page 3 of 9


        together to allow the Defendant to reimburse the Plaintiff monthly for the
        Defendant’s one-half of said debt in such amounts as the Defendant can afford.

[Trial Ex. 1 at ¶ 3(A).]

        Plaintiff explained that after the parties separated on January 14, 2017, he continued to

pay monthly on the joint debt owed for the vehicle. When Defendant failed to reimburse him for

the car payments, Plaintiff could no longer afford the monthly payments. He then arranged to

sell the car back to Fox Toyota, but he had to obtain a $7,000.00 loan from Y-12 Federal Credit

Union on May 19, 2017, to pay off the balance on the joint debt that remained after crediting the

amount that Fox Toyota paid to buy back the car. [See Trial Ex. 6.] At trial, Plaintiff sought not

only the $7,056.11 included in the MDA but also one-half of the monthly payments made by

Plaintiff from January until the car was sold to Fox Toyota in May, which according to

Plaintiff’s testimony, were “$400 some odd per month.”

        Regarding the parties’ residence, the MDA contained the following provision:

                (C) The parties also acknowledge that the former marital residence is
        presently under a contract for sale which when consummated will result in a “short
        sale” of the property, and both parties agree that this is apparently the best
        resolution of the marital real property they are able to accomplish. Any remaining
        balance on the mortgage or any other encumbrance upon the property for which
        they are both responsible shall henceforth be a debt owed by both parties equally,
        and the parties will likewise work agreeably with each other to arrange for the
        payment of each party’s respective half of such encumbrance and/or mortgage
        balance so as to preserve as much as possible the good credit standing of the parties.

[Trial Ex. 1 at ¶ 3(C).]

        The MDA also expressly addressed legal fees for its enforcement and dischargeability of

the obligations created by the MDA. Specifically, the parties agreed to indemnify each other for

legal fees incurred to enforce the MDA. [Trial Ex. 1 at ¶ 8(C).] Finally, the MDA contained the

following language concerning dischargeability:
Case 3:18-ap-03011-SHB               Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                           Desc
                                      Main Document    Page 4 of 9


                 B. Non-dischargeability. With respect to each party’s responsibility for
         payment of certain debts and liabilities, and their obligation to hold the other
         harmless for the payment thereof, the parties understand and agree that their
         obligation is a nondischargeable debt under the Bankruptcy Code, this obligation
         being part of the final financial support settlement for both parties. Husband and
         Wife each agree that this Marital Dissolution Agreement evidences a stipulation by
         the parties to all facts necessary to a finding that any obligation for indemnification,
         payment of marital indebtednesses, and for payment of court costs created herein
         is an obligation in the nature of support, nondischargeable in Bankruptcy pursuant
         to 11 U.S.C. §523. The Husband and Wife each further agree that the entry of the
         Final Judgment of divorce in this cause shall constitute a finding and adjudication
         by a court of competent jurisdiction of the obligation’s characterization as support
         and shall constitute res judicata and collateral estoppel as to the question of
         nondischargeability of the obligation in Bankruptcy. Specifically, each party
         acknowledges and deems it to be true as a matter of fact that neither of the parties
         individually is presently or foreseeably capable of paying the marital
         indebtednesses required to be paid under this Marital Dissolution Agreement
         without the full and equal participation of the other party in the payment thereof,
         and that if either party were required on their own to make payment of said marital
         indebtednesses without the full and equal participation in the payment thereof by
         the other party, neither party would be able to sustain self-sufficiency or support
         themselves. Accordingly, the obligation of each party to participate fully and
         equally in the payment of the marital indebtedness as herein elsewhere set forth
         substantially and meaningfully contributes to and is essential to the ability of the
         other party to support themselves. Accordingly, the obligation of each party to pay
         their designated share of marital indebtedness is in fact a support obligation of the
         parties vis a vis each other, and is deemed by each of the parties and by the court
         as a support provision in fact nondischargeable in Bankruptcy.

[Trial Ex. 1 at ¶ 4(B).]

         In February or March 2016, the parties jointly obtained a loan for $18,757.00 from

EnerBank USA (“EnerBank”) for the sole purpose of repairing foundation issues – including

sagging floors, damage from water buildup, and floor joints – and sealing the crawl space in

order to make their house ready for sale. [See Trial Ex. 2.] As evidenced by the payment history

through January 2018, Plaintiff made weekly payments of $62.00 2 on the EnerBank obligation



2
  Although Trial Exhibit 2 only reflects payments through January 11, 2018, Plaintiff testified that he has continued
to make the weekly payments of $62.00, which, as of the trial date (September 13, 2018) totaled $5,394. Presumably,
Plaintiff has continued to make the weekly payments since the trial date, such payments totaling an additional
$1,116.00.
Case 3:18-ap-03011-SHB         Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                  Desc
                                Main Document    Page 5 of 9


since the parties’ separation in January 2017, at which time the balance was approximately

$17,000.00. [Trial Ex. 2.] As of the trial date, Plaintiff had not received any reimbursement from

Defendant on the EnerBank obligation. The MDA, which was drafted by Plaintiff’s divorce

counsel, is silent as to the EnerBank obligation, and Plaintiff could not explain why the MDA did

not mention the EnerBank obligation.

       Although the MDA acknowledged that the marital residence was under contract for a

“short sale,” the contract fell through, and the house did not sell until December 2017. To

maintain the parties’ good credit and prevent foreclosure, Plaintiff made monthly mortgage

payments totaling $9,874.62 from the parties’ separation in January 2017 until the house sold in

December 2017. [Trial Ex. 3.] On December 14, 2017, the house sold for $104,000.00, which

Plaintiff testified was a good price and enough to pay the $101,175.03 mortgage in full. Plaintiff

alone paid the closing costs by withdrawing funds from his 401K account. [See Trial Ex. 4.]

Plaintiff testified that he made the monthly payments to preserve the parties’ good credit

standing, as referenced in the MDA. As of the trial date, Defendant had not reimbursed Plaintiff

for any part of the amounts paid by Plaintiff, notwithstanding the requirements of the MDA.

       Defendant commenced her Chapter 7 bankruptcy case on November 8, 2017; however,

Defendant did not list any obligation owed to Plaintiff in her statements and schedules, even

though the parties executed the MDA on July 5, 2017, and the divorce was final on September 1,

2017. Plaintiff timely filed this adversary proceeding for a determination of dischargeability on

April 6, 2018.

       As asserted in the Statement of Issues, Plaintiff argues that he is entitled to a judgment in

the total amount of $22,246.32 for one-half of the EnerBank loan to prepare the house for sale

($9,378.50); one-half of the Y-12 loan used to pay the deficiency on the vehicle ($4,528.29);
Case 3:18-ap-03011-SHB                  Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22               Desc
                                         Main Document    Page 6 of 9


one-half of the mortgage payments to Mr. Cooper ($4,230.81); and one-half of the closing costs

incurred when the house sold in December 2017 ($4,108.72), together with his attorneys’ fees

and expenses totaling $3,225.80 incurred to enforce the terms of the MDA. [Docs. 15, 20.]

           Defendant did not testify but acknowledged at trial through counsel that she is obligated

to Plaintiff for $3,528.06 relating to the vehicle (i.e., one-half of the amount of $7,056.11 recited

in the MDA); $4,108.72 (i.e., one-half of $8,217.45) for closing costs paid at closing of the sale

of the marital residence in December 2017; and Plaintiff’s reasonable attorneys’ fees 3 incurred in

prosecuting this adversary proceeding. She disputed, however, any obligation under the MDA

for any of the additional financial obligations incurred by Plaintiff that were not expressly

provided for in the MDA. Specifically, Defendant disputes any liability to Plaintiff for the

mortgage payments Plaintiff made between January and December 2017, any amounts related to

the EnerBank loan, and any amount sought by Plaintiff relating to the vehicle that exceeds one-

half of the $7,056.11 included in the MDA.

           For the following reasons, the Court finds that Plaintiff is entitled to a judgment in the

amount of $15,103.19 that is nondischargeable pursuant to 11 U.S.C. § 523(a)(15).

                                                   II. ANALYSIS

           The bankruptcy court possesses the jurisdiction to adjudicate both the validity of a claim

and award damages. Haney v. Copeland (In re Copeland), 291 B.R. 740, 792 (Bankr. E.D. Tenn.

2003) (citing Longo v. McLaren (In re McLaren), 3 F.3d 958, 965 (6th Cir. 1993)). Plaintiff

seeks a determination that the debts he is owed by Defendant pursuant to the MDA are

nondischargeable under § 523(a)(15), which provides, in material part:

           A discharge under section 727 . . . of this title does not discharge an individual
           debtor from any debt— . . . to a . . . former spouse . . . and not of the kind described
           in paragraph (5) [for domestic support obligations] that is incurred by the debtor in

3
    Defendant does not dispute the reasonableness of Plaintiff’s attorneys’ fees.
Case 3:18-ap-03011-SHB               Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                           Desc
                                      Main Document    Page 7 of 9


         the course of a divorce . . . or in connection with a . . . divorce decree or other order
         of a court of record, or a determination made in accordance with State or territorial
         law by a government unit[.]

11 U.S.C. § 523(a)(15). 4 Plaintiff bears the burden of proof by a preponderance of evidence that

the debt falls within the scope of subsection (a)(15); however, post-BAPCPA, he is required to

prove only that Defendant owes him a debt; that he is Defendant’s spouse, former spouse, or

child; that the debt is not a domestic support obligation covered by subsection (a)(5); and that the

debt was incurred through a divorce decree or other court order. Cooper v. Cooper (In re

Cooper), Adv. No. 09-3068, 2010 WL 1992372, at *3 (Bankr. E.D. Tenn. May 18, 2010).

Additionally,

         based upon the plain language of subsection (a)(15) as it now reads, divorce-related
         debts that are not in the nature of alimony, maintenance, or support but have been
         awarded in connection with a divorce or separation, including joint debts subject to
         hold harmless agreements, are nondischargeable, and it is immaterial whether it
         would be a hardship upon the debtor to pay them.

Id.

         As noted, because they were expressly named as obligations in the MDA, Defendant does

not dispute that Plaintiff is entitled to a nondischargeable judgment under § 523(a)(15) for the

payoff of the vehicle and the closing costs for the sale of the marital residence. Defendant also

does not contest Plaintiff’s right under the MDA to recover his attorneys’ fees pursuant so that

attorneys’ fees and expenses totaling $3,225.80, as reflected in the Affidavit of Attorney’s Fees

filed by Plaintiff’s attorney on September 21, 2018 [Doc. 20], are deemed undisputed. [See Trial

Ex. 1 at ¶ 8(C).]




4
 Notwithstanding that paragraph 4(B) of the MDA purports to classify all obligations owed under it as “support,” the
parties do not dispute that the debts owed by Defendant to Plaintiff do not fall within the definition and scope of 11
U.S.C. § 523(a)(5).
Case 3:18-ap-03011-SHB             Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                        Desc
                                    Main Document    Page 8 of 9


        Under the express terms of the MDA, the parties were to short-sell their residence, which

was under contract as of July 2017 when the MDA was signed. Plaintiff testified that they were

able to find a buyer willing to pay a good price, and they entered into a new contract to sell the

house in November 2017, with the closing eventually occurring on December 13, 2017.

Although the parties found a buyer and sold the house for a good price, to protect against

foreclosure pending the sale, Plaintiff made monthly mortgage payments totaling $8,481.20 from

the parties’ January 2017 separation through December 2017 [Trial Ex. 3], when the house was

finally sold, and he paid $8,217.45 in closing costs at the sale (using funds he withdrew from his

401K account). Thus, the Court finds that the mortgage-related payments by Plaintiff to

“preserve as much as possible the good credit standing of the parties” [Trial Ex. 1 at ¶ 3(C)] total

$16,698.65, of which Defendant is responsible for $8,349.33.

        Plaintiff also made all monthly payments to EnerBank on the parties’ 2016 loan obtained

to repair the house so that it could be sold. Even though the uncontested testimony was that the

debt was necessary for the repairs, the EnerBank debt was not identified in the MDA, which was

drafted by Plaintiff’s divorce counsel, 5 and the debt was not an “encumbrance upon the

property” [Trial Ex. 1 at ¶ 3(C)]. See Black’s Law Dictionary (10th ed. 2014) (defining

encumbrance as “[a] claim or liability that is attached to property or some other right and that

may lessen its value, such as a lien or mortgage; any property right that is not an ownership

interest. An encumbrance cannot defeat the transfer of possession, but it remains after the

property or right is transferred.”). Thus, the Court rejects Plaintiff’s request to hold Defendant

liable for one-half of the debt to EnerBank.


5
  To the extent that the Court might construe the MDA provision at issue as ambiguous, “ambiguous contract
provisions will be construed against the drafter of the contract.” Karsonovich v. Kempe, No. M2017-01052-COA-R3-
CV, 2018 WL 1091735, at *4 (Tenn. Ct. App. Feb. 27, 2018) (quoting West v. Shelby Cty. Healthcare Corp., 459
S.W.3d 33, 42 (Tenn. 2014)).
Case 3:18-ap-03011-SHB          Doc 22 Filed 01/18/19 Entered 01/18/19 11:13:22                 Desc
                                 Main Document    Page 9 of 9


        Finally, because the MDA expressly included the dollar amount for the “remaining debt

owed for [the] vehicle” as $7,056.11 [Trial Ex. 1 at ¶ 3(A)] and failed to reference any monthly

payments made by Plaintiff until the vehicle was sold back to the dealer, the Court declines

Plaintiff’s request to increase the amount to which the parties expressly agreed in the MDA.

Thus, Defendant’s liability for the joint debt on the vehicle is limited to one-half of $7,056.11.

                                       III. CONCLUSION

        In summary, the Court will grant Plaintiff a nondischargeable judgment under 11 U.S.C.

§ 523(a)(15) for $15,103.19, consisting of one-half of the amount recited in the MDA as the

remaining debt on the vehicle (i.e., $3,528.06); one-half of the monthly mortgage payments

made by Plaintiff after the parties’ separation (i.e., $4,240.60); and one-half of the closing costs

paid by Plaintiff when the house sold in December 2017 ($4,108.73), as well as Plaintiff’s

attorneys’ fees and expenses incurred to prosecute this adversary proceeding to enforce the MDA

(i.e., $3,225.80).

        An order consistent with this Memorandum will be entered.


FILED: January 18, 2019

                                               BY THE COURT

                                               s/ Suzanne H. Bauknight

                                               SUZANNE H. BAUKNIGHT
                                               UNITED STATES BANKRUPTCY JUDGE
